PER CURIAM:
Matthew K. Hube, appointed counsel for Christopher L. Haley in this appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In a pro se response to counsel’s motion to withdraw, Haley requests the appointment of substitute counsel and a continuance. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, Haley’s pro se motion for appointment of substitute counsel and a continuance is DENIED, and the judgment revoking Haley’s supervised release and his resulting sentence are AFFIRMED.